Order entered on or about December 6, 1967, unanimously reversed, on the facts and the law, and protective order granted; order entered January 25, 1968, unanimously reversed, on the law, and motion denied, both with one bill of $30 costs and disbursements to appellants. The earlier order denied defendants’ motion for a protective order vacating plaintiff’s notice for discovery and inspection. The second order implemented the first by conditionally striking defendants’ answer in the event the first order was not complied with. While defendants’ papers are not as clear as they might be, it does appear that the material sought to be discovered was prepared for and delivered to the attorneys for defendants’ insurer. As such, the material comes within that prohibited under Kandel v. Tocher (22 A D 2d 513) rather than that allowed in Bloom v. New York City Tr. Auth. (20 A D 2d 687). Concur' — • Steuer, J. P., Tilzer, McGivem, Rabin and McNally, JJ.